
	
		I
		112th CONGRESS
		1st Session
		H. R. 3340
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Bilbray (for
			 himself and Mr. Barrow) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Commerce to establish a grant
		  program to provide veterans with apprenticeships and career
		  advice.
	
	
		1.Short titleThis Act may be cited as the
			 Help Inspire and Retrain our
			 Exceptional Veterans Act of 2011 or the
			 HIRE Veterans Act of
			 2011.
		2.Grant program to
			 provide veterans with apprenticeships and career advice
			(a)EstablishmentSubject to the availability of
			 appropriations provided for such purpose, the Secretary of Commerce, in
			 consultation with the Secretary of Veterans Affairs, shall establish a program
			 to award grants to local Chambers of Commerce to provide veterans with
			 apprenticeships and career advice.
			(b)Use of
			 grantA local Chamber of Commerce may use a grant awarded under
			 this section to establish a veterans apprenticeship program that provides
			 veterans (particularly those who served in Operation Enduring Freedom,
			 Operation Iraqi Freedom, or Operation New Dawn) with—
				(1)training with respect to writing a
			 résumé;
				(2)career advice;
			 and
				(3)opportunities to
			 pursue apprenticeships with businesses participating in the program.
				(c)Number and
			 amount of grants
				(1)NumberThe Secretary may not award more than one
			 grant to a local Chamber of Commerce during each five-year period in which the
			 grant program established under subsection (a) is carried out.
				(2)AmountA
			 grant awarded under this section shall be an amount that is not less than
			 $10,000 and not more than $20,000.
				(d)ApplicationTo be eligible for a grant under this
			 section, a local Chamber of Commerce shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
			(e)TerminationThe
			 grant program established under subsection (a) shall terminate on September 30,
			 2022.
			(f)Annual
			 ReportNot later than March 31 of each year following a year in
			 which a grant is awarded under this section, the Secretary shall submit to
			 Congress a report on the grant program, including—
				(1)a
			 list of each grant awarded in the year covered by the report, including the
			 amount of the grant and the local Chamber of Commerce awarded the grant;
			 and
				(2)the number of
			 veterans who participated in a program described in subsection (b) who became
			 employed during such year, including whether such employment is considered
			 permanent or temporary.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section a total of $10,000,000.
			
